Name: Commission Regulation (EEC) No 1232/92 of 14 May 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 5 . 92 Official Journal of the European Communities No L 133/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1232/92 of 14 May 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (1), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (3), as last amended by Regulation (EEC) No 1178 /92 (4); Whereas Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 6 to 12 May 1992 for the Greek drachma and the Portuguese escudo lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Portugal in the sectors concerned, and, pursuant to Articles 5 (3) and 8 of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable to Greece in the sectors concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'Portugal' in parts 1 , 3 , 4 , 5 , 6, 7 and 8 of Annex I is replaced by that in Annex I hereto ; 2 . the column headed 'Greece' in parts 1 , 2 , 3 , 4, 5 , 6, 7 and 8 of Annex I is replaced by that in Annex I hereto ; 3 . Annex II is replaced by Annex II hereto ; 4 . Annex III is replaced by Annex III hereto. Article 2 This Regulation shall enter into force on 18 May 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 164 , 24. 6 . 1985 , p. 6 . (J) OJ No L 201 , 31 . 7 . 1990, p. 9 . O OJ No L 153, 17. 6 . 1991 , p. 1 . O OJ No L 125 , 11 . 5 . 1992 , p . 1 . O OJ No L 310, 21 . 11 . 1985 , p . 4 . (4) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 133/2 Official Journal of the European Communities 18 . 5 . 92 ANNEX I PARTI SECTOR CEREALS Monetary compensatory amounts Positive Negative Denmark Italy France CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1 000 kg 3 341,2 3 341,2 4 513,6 4 513,6 3 341,2 3 341,2 3 174,3 3 174,3 3 174,3 3 047,3 3 047,3 3 341,2 3 341,2 3 174,3 3 174,3 4 050,8 3 817,1 4 677,7 1 503,5 3 237,7 3 108,2 3 237,7 , 3 237,7 5 757,4 4 374,9 4 266,2 4 844,7 3 408,0 3 237,7 4 444,0 3 237,7 3 237,7 3 408,0 3 237,7 3 237,7 3 108,2 3 408,0 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 10 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 1 431,53 1 431,53 1 933,86 1 933,86 1 790,35 1 790,35 1 360,00 1 360,00 1 360,00 1 305,60 1 305,60 1 431,53 1 431,53 1 360,00 1 360,00 2 215,08 1 612,59 2 004,14 644,19 1 387,20 1 331,71 1 387,20 1 387,20 2 367,85 2 392,29 1 827,84 2 075,71 1 460,16 1 387,20 1 904,00 1 387,20 1 387,20 1 826,16 1 387,20 1 387,20 1 331,71 1 460,16 11-1 11-1 7285 7286 11-2 11-1 11-1 7285 7286 No L 133/318 . 5 . 92 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg  DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg 11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-6 11-6 7158 7159 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1108 12 00 1 387,20 1 387,20 1 387,20 1 904,00 1 331,71 2 350,08 1 826,16 1 387,20 1 574,68 1 387,20 1 387,20 1 387,20 1 904,00 2 176,00 1 387,20 1 331,71 2 350,08 1 827,84 1 331,71 1 331,71 1 460,16 1 460,16 1 460,16 1 826,16 1 387,20 1 387,20 1 387,20 1 826,16 1 387,20 1 387,20 1 387,20 1 826,16 1 387,20 1 387,20 1 387,20 1 342,76 537,10 3 186,82 2 381,16 2 420,80 1 808,80 2 108,00 3 025,69 3 025,69 2 161,60 3 237,7 3 237,7 3 237,7 4 444,0 3 108,2 5 485,1 3 408,0 3 237,7 3 675,3 3 237,7 3 237,7 3 237,7 4 444,0 5 078,8 3 237,7 3 108,2 5 485,1 4 266,2 3 108,2 3 108,2 3 408,0 3 408,0 3 408,0 3 408,0 3 237,7 3 237,7 3 237,7 3 408,0 3 237,7 3 237,7 3 237,7 3 408,0 3 237,7 3 237,7 3 237,7 2 505,9 1 002,4 5 947,3 4 443,8 5 650,2 4 221,8 4 920,1 5 646,6 5 646,6 5 045,2 11-3 11-3 7290 7291 11-3 11-3 7290 7291 7285 7286 11-1 11-1 11-4 11-4 11-4 7294 7295 7294 O 18 . 5 . 92No L 133/4 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Iirs Dkr Lit FF Dr £ Irl  1 000 kg 11-4 11-5 11-5 11-4 11-4 11-4 11-4 7295 7296 7297 7294 7295 7294 7295 O O C) O 17-9 17-9 7318 7318 23-1 23-1 7622 7623 2 161,60 2 161,60 2 161,60 2 161,60 2 161,60 2 161,60 2 161,60 4 117,80 2 820,11 2 161,60 2 161,60 2 161,60 2 948,94 2 061,40 2 161,60 641,46 1 328,74 641,46 1 328,74 641,46 1 374,56 641,46 1 374,56 2 863,05 171,78 1 814,50 3 628,99 283,53 567,06 3 008,12 6 016,25 171,78 1 986,28 3 800,77 171,78 455,31 738,84 171,78 3 179,90 6 188,03 5 045,2 5 045,2 5 045,2 5 045,2 5 045,2 5 045,2 5 045,2 7 684,8 6 582,2 5 045,2 5 045,2 5 045,2 6 882,9 4 811,3 5 045,2 1 379,9 2 858,4 1 379,9 2 858,4 1 379,9 2 957,0 1 379,9 2957,0 6 682,4 400,9 4 235,1 8 470,1 661,8 1 323,5 7 021,0 14 042,0 400,9 4 636,0 8 871,0 400,9 1 062,7 1 724,4 400,9 7 421,9 14 442,9 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31. 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 7624 7625 7541 7542 7543 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 7624 O O O O O O o o o o (') o o (') o o (') 18 . 5 . 92 Official Journal of the European Communities No L 133/5 Negative Denmark Italy France Greece Ireland CN code United Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  2309 10 31 2309 10 33 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-3 7691 543,98 23-9 7541 0 ¢  , 23-9 7542 o 1 814,50 23-9 7543 o 3 628,99 23-9 7545 0 283,53 23-9 7546 o 567,06 23-9 7547 o  23-9 7548 o 3 008,12 23-9 7549 (2) 6016,25 23-9 7645 (2) 543,98 23-9 7646 o 2 358,48 23-9 7647 0 4 172,97 23-9 7648 C) 543,98 23-9 7649 o 827,51 23-9 7650 o 1 111,04 23-9 7651 o 543,98 23-9 7652 (2) 3 552,10 23-9 7653 o 6 560,23 23-4 7624  23-4 7692 1 073,64 23-10 7541 O  23-10 7542 ­ (2) 1 814,50 23-10 7543 0 3 628,99 23-10 7545 (2) 283,53 23-10 7546 (2) 567,06 23-10 7547 (2)  23-10 7548 (2) 3 008,12 23-10 7549 (2) 6 016,25 23-10 7654 0 1 073,64 23-10 7655 (2) 2 888,14 23-10 7656 o 4 702,63 23-10 7657 0 1 073,64 23-10 7658 (2) 1 357,17 23-10 7659 o 1 640,70 23-10 7660 o 1 073,64 23-10 7661 (2) 4 081,76 23-10 7662 (2) 7 089,89 23-5 7624 '  23-5 7693 171,78 23-11 7541 (2) 23-11 7542 0 1 814,50 23-11 7543 C) 3 628,99 23-11 7545 o 283,53 23-11 7546 O 567,06 23-11 7547 (2)  2309 10 51 2309 10 53 1 269,7 4 235,1 8 470,1 661,8 1 323,5 7 021,0 14 042,0 1 269,7 5 504,8 9 739,8 1 269,7 1 931,5 2 593,2 1 269,7 8 290,7 15 311,7 2 505,9 4 235,1 8 470,1 661,8 1 323,5 7 021,0 14 042,0 2 505,9 6 741,0 10 976,0 2 505,9 3 167,7 3 829,4 2 505,9 9 526,9 16 547,9 400,9 4 235,1 8 470,1 661,8 1 323,5 2309 90 31 2309 90 33 No L 133/6 Official Journal of the European Communities 18 . 5 . 92 Negative Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Iri  1 000 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ 2309 90 33 23-11 7548 0 3 008,12 23-11 7549 (l) 6 016,25 23-11 7663 o 171,78 23-11 7664 o 1 986,28 23-11 7665 o 3 800,77 23-11 7666 o 171,78 23-11 7667 o 455,31 23-11 7668 0 1 738,84 23-11 7669 0 171,78 23-11 7670 o 3 179,90 23-11 7671 o 6 188,03 2309 90 41 23-6 7624  23-6 7694 543,98 2309 90 43 23-12 7541 0  ' 23-12 7542 o 1 814,50 23-12 7543 o 3 628,99 23-12 7545 o 283,53 23-12 7546 o 567,06 23-12 7547 o  23-12 7548 o 3 008,12 23-12 7549 0 6 016,25 \ 23-12 7672 o 543,98 23-12 7673 &lt;*&gt; 2 358,48 23-12 7674 o 4 172,97 23-12 7675 o 543,98 23-12 7676 0 827,51 23-12 7677 (2) 1 111,04 23-12 7678 (0 543,98 23-12 7679 0 3 552,10 23-12 7680 o. 6 560,23 2309 90 51 23-7 7624 \  23-7 7695 1 073,64 2309 90 53 23-13 7541 o  23-13 7542 o 1 814,50 I 23-13 7543 o 3 628,99 23-13 7545 o 283,53 23-13 7546 o 567,06 23-13 7547 o  23-13 7548 o 3 008,12 23-13 7549 o 6 016,25 23-13 7681 &lt;2) 1 073,64 23-13 7682 o 2 888,14 23-13 7683 C) 4 702,63 23-13 7684 o 1 073,64 23-13 7685 o 1 357,17 7 021,0 14 042,0 400,9 4 636,0 8 871,0 400,9 1 062,7 1 724,4 400,9 7 421,9 14 442,9 1 269,7 4 235,1 8 470,1 661,8 1 323,5 7 021,0 14 042,0 1 269,7 5 504,8 9 739,8 1 269,7 1 931,5 2 593,2 1 269,7 8 290,7 15 311,7 2 505,9 4 235,1 8 470,1 661,8 1 323,5 7 021,0 14 042,0 2 505,9 6 741,0 10 976,0 2 505,9 3 167,7 18 . 5 . 92 Official Journal of the European Communities No L 133/7 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \  1 000 kg  2309 90 53 23-13 7686 o 1 640,70 3 829,4 23-13 7687 o 1 073,64 2 505,9 23-13 7688 o 4 081,76 9 526,9 I 23-13 7689 0 7 089,89 16 547,9 (l) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 133/8 Official Journal of the European Communities 18 . 5 . 92 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 02-3 02-3 7039 7054 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 02-3 02-3 7039 7054 100 kg  179,0 152.3 179,0 232,8 337,6 260,8 260,8 377,2 202,6 377,2 260,8 260,8 232.8 337,6 260,8 260,8 377,2 202,6 377,2 260,8 260,8 93,1 102.4 55,9 337,6 260,8 656,6 516.9 202,6 337,6 298,0 325,9 260,8 377,2 377,2 260,8 260,8 516,9 649,6 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 02-3 02-3 7039 7054 0210 19 59 0210 19 60 0210 19 70 18 . 5 . 92 Official Journal of the European Communities No L 133/9 Positive Negative Germany Spain Portugal Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl 0210 19 81 02-3 02-3 7039 7054 0210 19 89 1601 00 10 1601 00 91 O oo oo ex2) oo 1601 00 99 16-1 16-1 16-1 16-1 7319 7322 7319 7322 1602 10 00 1602 20 90 1602 41 10 1602 42 10 1602 49 11 100 kg  656,6 337,6 337.6 325,9 547.1 437.7 372.5 298,0 260.8 302.7 337^6 570,4 349.2 260.8 477.3 325,9 337.6 570.4 325,9 260,8 477,3 325,9 260,8 477,3 325,9 260,8 314.3 251.4 260,8 209.5 156,0 302.7 314,3 156,0 1602 49 13 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 O If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is appliecl only on the net weight of the sausages, the meat and the offal, including fjits of any kind or origin, which make part of these preparations. . . . i ¢ O The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . 18 . 5 . 92No L 133/ 10 Official Journal of the European Communities PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg live weight C) C) c&gt; o 1 00 kg net weight O 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 1 326,03 1 326,03 1 326,03 1 326,03 1 326,03 2 519,47 2 519,47 2 519,47 2 519,47 2 015,58 2 015,58 3 023,36 3 023,36 2 015,58 3 447,70 2 241,00 2 241,00 358,56 358,56 1 792,80 560,25 560,25 2 801,25 1 792,80 2 801,25 2 801,25 560,25 2 801,25 3 447,70 2 801,25 2 015,58 2 877,50 2 877,50 2 877,50 2 877,50 1 723,85 1 153,65 1 153,65 3 095,0 3 095,0 3 095,0 3 095,0 3 095,0 5 880,5 5 880,5 5 880,5 5 880,5 4 704,4 4 704,4 7 056,6 7 056,6 4 704,4 8 047,0 5 230,5 5 230,5 836,9 836,9 4 184,4 1 307,6 1 307,6 6 538,1 4 184,4 6 538,1 6 538,1 1 307,6 6 538,1 8 047,0 6 538,1 4 704,4 6 716,1 6 716,1 6 716,1 6 716,1 4 023,5 2 692,6 2 692,6 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O O O oo o 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 No L 133/ 1118 . 5 . 92 Official Journal of the European Communities (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of die European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (') The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. O Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 133/ 12 Official Journal of the European Communities 18 . 5 . 92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts Positive Negative Denmark Italy Grecce CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg France Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 pieces  100 kg 65,8 192.1 65,8 286,0 465.2 441.1 314,4 459,7 359,4 408,6 445.2 449.2 492.3 547.4 664,6 738.5 630,1 689,0 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 10,89 31,79 10,89 47,35 77,01 73,01 52.05 76,10 59.49 67,64 73,70 74,35 81.50 90,61 110,02 122,25 104,30 1 14,05 108,72 67.64 73,70 74,35 81,50 110,02 122,25 104,30 114,05 108,72 200,46 81.06 61.72 42.73 111,61 104,84 189,91 42,73 156,14 89.65 656,8 408,6 445,2 449.2 492.3 664.6 738.5 630,1 689.0 656.8 1 211,0 489.7 372.9 258.1 674.2 633.3 1 147,3 258.1 943.2 541.6 18 . 5 . 92 Official Journal of the European Communities No L 133/ 13 \ Positive Negative Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl CN code Table Additionalcode  100 kg 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 61.72 42.73 118,96 55,76 100,38 189,91 42,73 239,51 200.46 134.47 125,46 119,59 61.72 42.73 171,08 111,61 165,38 104.84 156.85 189,91 42,73 200,46 81,06 61.72 42.73 111,61 104,84 189,91 42,73 156,14 89,65 61.72 42.73 118,96 55,76 100,38 189,91 42,73 239,51 200.46 134.47 125,46 119,59 61.72 42.73 372,9 258,1 718,7 336,9 606,4 1 147,3 258,1 1 446,9 1 211,0 812.3 757,9 722.4 372,9 258.1 1 033,5 674.2 999.0 633.3 947.5 1 147,3 258.1 1 211,0 489,7 372,9 258.1 674.2 633.3 1 147,3 258.1 943.2 541.6 372,9 258,1 718.7 336,9 606.4 1 147,3 258,1 1 446,9 1 211,0 812.3 757,9 722.4 372,9 258,1 No L 133/14 Official Journal of the European Communities 18 . 5 . 92 Positive Negative CN code Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlF! Pw  100 kg   100 pieces   100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 171.08 111,61 165,38 104.84 156.85 189,91 42,73 94,96 22,71 7,78 68,60 321,06 139,95 149,56 310.09 79,58 148,70 208,90 200,22 208,90 278,53 37,73 278,53 37,73 1 033,5 674.2 999.0 633.3 947.5 1 147,3 258.1 573.6 137.2 47,0 414.4 1 939,5 845.4 903.5 1 873,2 480.7 898.3 1 262,0 1 209,5 1 262,0 1 682,6 227,9 1 682,6 227,9 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 18 . 5 . 92 Official Journal of the European Communities No L 133/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc £  100 kg  a+e 1 831,76 a + e 3 510,5 2 187,0 3 510,51 831,76 937,86 d + f d + f a+c d+f d+f a + c 2 187,0 a + c a + c a + c a + c a+c+f a+c 937,86 a+ c a + c a+c a+c+f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-5 04-6 04-6 04-6 04-6 7058 7059 7074 7079 7222 7089 7089 7744 7098 7099 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7223 7098 7099 7114 7224 a + c a+c+f a+c a+c a+c a + c+f a + c+f a + c+ f a+ c a+ c a + c a + c+f a+c + f a + c+f a + c a + c+f a + c a+c a + c a+c+f a+c+f a+c+f a + c a + c a + c a + c+f a+c + f a + c+f 2 187,0 3 510,5 2 187,0 1 831,76 937,86 a + ca + c 937,86 No L 133/16 Official Journal of the European Communities 18 . 5 . 92 Positive Negative Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc £ 100 kg a + c d + f a + c+f a+c+ f a+c a + c a+c a+c + f a+c+f a + c + f a + c d + f a + c + f a + c + f a + c a+c a+c a + c + f a+c + f a+c + f a + c a + c a+c a+c a + c a+ c a + c + f a+c + f a + c + f a+c + f a+c + f a + c+f 1 106,24 1 133,89 1 188,46 1 218,17 1 360,37 a+c a+c a+c a+c a+c a+c a +c + f a+ c+f a + c+f a + c+f a+c+ f a + c+f 2 582,0 2 646,5 2 773,9 CN code Table Addition,code 0403 90 19 04-2 7744 0403 90 31 04-4 7089 0403 90 33 04-2 7744 0403 90 39 04-2 7744 0403 90 51 04-2 7744 0403 90 53 04-2 7744 0403 90 59 04-2 7744 0403 90 61 04-2 . 7744 0403 90 63 04-2 7744 0403 90 69 04-2 7744 0404 90 11 04-2 7744 0404 90 13 04-2 7744 0404 90 19 04-2 7744 0404 90 31 04-2 7744 0404 90 33 04-2 7744 0404 90 39 04-2 7744 0404 90 51 04-2 7744 0404 90 53 04-2 7744 0404 90 59 04-2 7744 0404 90 91 04-2 7744 0404 90 93 04-2 7744 0404 90 99 04-2 7744 0405 04-7 7118 04-7 7119 04-7 7134 04-7 7138 04-7 7139 04-7 7154 \ 04-7 7174 04-7 7178 04-7 7179 04-7 7189 04-7 7193 04-7 7194 04-7 7197 04-7 7199 04-7 7214 04-7 7218 04-7 7219 04-7 7225 04-7 7280 04-7 7281 0406 10 20 04-8 7226 04-8 7227 04-8 7228 2 843,2 3 175,1 3 254,51 394,38 b x coef b X coef b x coef 2 491,52 2 553,81 5 815,2 5 960,6 b x coef b x coef b x coef b b x coef b x coef b 2 346,79 2 453,51 4 364,9 4 983,8 18 . 5 . 92 Official Journal of the European Communities No L 133/ 17 Positive Negative CN code Additionalcode Germany Nether ­ lands Spain Portugal United Kingdom Ireland Table Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  3 000,9 3 905,0 1 364,0 1 984,1 1 613,42 1 928,04 733,37 983,61 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7229 7230 7231 7232 7226 7228 7230 7232 2 453,51 1 928,04 983,61 4 983,8 3 905,0 1 984,1 2 453,51 3 376,09 4 983,8 6 757,8 879,00 1 284,69 1 863,01 2 209,33 1 792,2 2 628,7 3 824,9 4 536,0 04-9 04-9 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 7233 7234 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 879,00 1 284,69 1 863,01 1 792,2 2 628,7 3 824,9 0406 10 20 0406 10 80 0406 20 10 0406 20 90 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 1 863,01 2 209,33 2 209,33 3 824,9 4 536,0 4 536,0 2 294,06 1 928,04 4 717,6 3 905,0 4 364,9 4 983,8 3 000,9 3 905,0 2 346,79 2 453,51 1 613,42 1 928,04 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 2 866,13 2 866,13 5 833,0 5 833,0 1 928,04 2 866,13 3 905,0 5 833,0 2 603,43 5 345,1 04-14 04-14 04-15 04-15 04-15 7251 7252 7254 7255 7256 2 346,79 2 453,51 4 364,9 4 983,8 No L 133/ 18 Official Journal of the European Communities 18 . 5 . 92 Negative Denmark Italy France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irt  100 kg  3 000,9 3 905,0 4 364,9 4 983,8 3 000,9 3 905,0 4 364,9 4 983,8 3 000,9 3 905,0 4 364,9 4 983,8 3 000,9 3 905,0 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 0406 90 23 04-15 7257 I 1 613,42 04-15 7258 1 928,04 0406 90 25 04-15 7254  04-15 7255 2 346,79 04-15 7256 l 2 453,51 04-15 7257 1 613,42 04-15 7258 1 928,04 0406 90 27 04-15 7254  04-15 7255 2 346,79 04-15 7256 2 453,51 l 04-15 7257 1 613,42 04-15 7258 1 928,04 0406 90 29 04-15 7253  04-15 7254  \ 04-15 7255 2 346,79 04-15 7256 2 453,51 04-15 7257 1 613,42 04-15 7258 1 928,04 0406 90 31 04-15 7253  04-15 7254  04-15 7255 2 346,79 04-15 7256 2 453,51 04-15 7257 1 613,42 04-15 7258 1 928,04 0406 90 33 04-15 7253  04-15 7254  \ 04-15 7255 2 346,79 04-15 7256 2 453,51 04-15 7257 1 613,42 04-15 7258 1 928,04 0406 90 35 04-16 7259  04-16 7274 I 2 346,79 04-16 7277 2 453,51 04-16 7278 1 613,42 04-16 7279 1 928,04 0406 90 37 04-16 7259  04-16 7274 2 346,79 04-16 7277 2 453,51 04-16 7278 1 613,42 04-16 7279 1 928,04 0406 90 39 04-15 7254  04-15 7255 2 346,79 04-15 7256 2 453,51 04-15 7257 1 613,42 04-15 7258 1 928,04 4 364,9 4 983,8 3 000,9 3 905,0 4 364,9 4 983,8 3 000,9 3 905,0 4 364,9 4 983,8 3 000,9 3 905,0 4 364,9 4 983,8 3 000,9 3 905,0 4 364,9 4 983,8 3 000,9 3 905,0 18 . 5 . 92 Official Journal of the European Communities No L 133/19 Positive Negative Germany Nether ­ lands Portugal Ireland CN cod&lt; Table Additionalcode Notes Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl 100 kg 04-15 04-15 34-15 34-15 D4-15 34-15 7253 7254 7255 7256 7257 7258 2 346,79 2 453,51 1 613,42 1 928,04 4 364,9 4 983,8 3 000,9 3 905,0 3 376,09 6 757,8 2 346,79 2 453,51 1 613,42 1 928,04 4 364,9 4 983,8 3 000,9 3 905,0 4 364,9 4 983,8 3 000,9 3 905,0 2 346,79 2 453,51 1 613,42 1 928,04 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 85 0406 90 89 2 346,79 2 453,51 1 613,42 1 928,04 4 364,9 4 983,8 3 000,9 3 905,0 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 2 346,79 2 453,51 1 613,42 1 928,04 2 346,79 2 453,51 1 613,42 1 928,04 2 346,79 2 453,51 1 613,42 1 928,04 4 364,9 4 983,8 3 000,9 3 905,0 4 364,9 4 983,8 3 000,9 3 905,0 4 364,9 4 983,8 3 000,9 3 905,0 4 364,9 4 983,8 3 000,9 3 905,0 2 346,79 2 453,51 1 613,42 1 928,04 No L 133/20 Official Journal of the European Communities 18 . 5 . 92 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc £ 100 kg 0406 90 93 0406 90 99 2309 10 15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7226 7231 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 733,37 983,61 2 453,51 1 928,04 983.61 181,45 362,90 544,35 680,44 762,09 816,52 28,35 56,71 85,06 106,32 119.08 127,59 300,81 601.62 902.44 1 128,05 1 263,41 1 353,66 181.45 362,90 544,35 680,44 762.09 816,52 28,35 56,71 85,06 106,32 119,08 127,59 300,81 601,62 902,44 1 128,05 1 263,41 1 353,66 1 364,0 1 984,1 4 983,8 3 905,0 1 984,1 423,5 847.0 1 270,5 1 588,1 1 778,7 1 905,8 66,2 132.4 198.5 248,2 277,9 297.8 702.1 1 404,2 2 106,3 2 632,9 2 948,8 3 159,4 423,5 847.0 1 270,5 1 588,1 1 778,7 1 905,8 66,2 132.4 198.5 248.2 277.9 297,8 702.1 1 404,2 2 106,3 2 632,9 2 948,8 3 159,4 2309 10 19 18 . 5 . 92 Official Journal of the European Communities No L 133/21 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2309 10 39 2309 10 59 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23t14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 181,45 423,5 362,90 847,0 544,35 1 270,5 680,44 1 588,1 762,09 1 778,7 816,52 1 905,8 28,35 66,2 56,71 132,4 85,06 198,5 106,32 248,2 119,08 277,9 127,59 297,8 300,81 x 702,1 601,62 1 404,2 902,44 2 106,3 1 128,05 2 632,9 1 263,41 2 948,8 1 353,66 3 159,4 181,45 423,5 362,90 847,0 544,35 1 270,5 680,44 1 588,1 762,09 1 778,7 816,52 1 905,8 28,35 66,2 56,71 132,4 85,06 198,5 106,32 248,2 119,08 277,9 127,59 297,8 300,81 702,1 601,62 1 404,2 902,44 2 106,3 1 128,05 2 632,9 1 263,41 2 948,8 1 353,66 3 159,4 181,45 423,5 362,90 847,0 544,35 1 270,5 680,44 1 588,1 762,09 1 778,7 816,52 1 905,8 28,35 66,2 2309 10 70 No L 133/22 Official Journal of the European Communities 18 . 5 . 92 Negative Ireland CN code United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ £ Irl  100 kg  2309 10 70 2309 90 35 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-14 7569 I 56,71 23-14 7573 \ 85,06 23-14 7574 106,32 23-14 7577 119,08 23-14 7578 127,59 23-14 7579 300,81 23-14 7580 601,62 23-14 7581 902,44 23-14 7582 1 128,05 23-14 7583 1 263,41 23-14 7584 1 353,66 23-14 7885  23-14 7553 181,45 23-14 7554 362,90 23-14 7555 544,35 23-14 7556 680,44 23-14 7557 762,09 23-14 7558 816,52 23-14 7559 28,35 23-14 7569 56,71 23-14 7573 85,06 23-14 7574 106,32 23-14 7577 119,08 23-14 7578 127,59 23-14 7579 300,81 23-14 7580 601,62 23-14 7581 902,44 23-14 7582 1 128,05 23-14 7583 1 263,41 23-14 7584 1 353,66 23-14 7885  23-14 7553 181,45 23-14 7554 362,90 23-14 7555 544,35 23-14 7556 680,44 23-14 7557 762,09 23-14 7558 816,52 23-14 7559 28,35 23-14 7569 56,71 23-14 7573 85,06 23-14 7574 106,32 23-14 7577 119,08 23-14 7578 127,59 23-14 7579 300,81 23-14 7580 \ 601,62 132.4 198.5 248,2 277,9 297.8 702.1 1 404,2 2 106,3 2 632,9 2 948,8 3 159,4 423,5 847.0 1 270,5 1 588,1 1 778,7 1 905,8 66,2 132.4 198.5 248.2 277.9 297.8 702.1 1 404,2 2 106,3 2 632,9 2 948,8 3 159,4 423,5 847.0 1 270,5 1 588,1 1 778,7 1 905,8 66,2 132.4 198.5 248.2 277.9 297,8 702.1 1 404,2 2309 90 39 18 . 5 . 92 Official Journal of the European Communities No L 133/23 Negative Denmark France Greece Ireland CN code United Kingdom Belgium/ Luxem ­ bourg Italy £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg 2309 90 39 2309 90 49 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-14 7581 l 902,44 23-14 7582 1 128,05 23-14 7583 1 263,41 23-14 7584 1 353,66 23-14 7885  23-14 7553 181,45 23-14 7554 362,90 23-14 7555 544,35 23-14 7556 680,44 23-14 7557 762,09 23-14 7558 816,52 23-14 7559 28,35 23-14 7569 I ¢ 56,71 23-14 7573 85,06 23-14 7574 106,32 23-14 7577 119,08 23-14 7578 127,59 23-14 7579 300,81 23-14 7580 601,62 23-14 7581 902,44 23-14 7582 1 128,05 23-14 7583 1 263,41 23-14 7584 1 353,66 23-14 7885  23-14 7553 181,45 23-14 7554 362,90 23-14 7555 544,35 23-14 7556 680,44 23-14 7557 762,09 23-14 7558 I 816,52 23-14 7559 28,35 23-14 7569 \ 56,71 23-14 7573 85,06 23-14 7574 \ 106,32 23-14 7577 l 119,08 23-14 7578 \ 127,59 23-14 7579 \ 300,81 23-14 7580 601,62 23-14 7581 I 902,44 23-14 7582 \ 1 128,05 23-14 7583 \ 1 263,41 23-14 7584 \ 1 353,66 23-14 7885  23-14 7553 II 181,45 23-14 7554 \ 362,90 2 106,3 2 632,9 2 948,8 3 159,4 423,5 847.0 1 270,5 1 588,1 1 778,7 1 905,8 66,2 132.4 198.5 248,2 277,9 297.8 702.1 1 404,2 2 106,3 2 632,9 2 '948,8 3 159,4 423,5 847.0 1 270,5 1 588,1 1 778,7 1 905,8 66,2 132.4 198.5 248.2 277.9 297,8 702.1 1 404,2 2 106,3 2 632,9 2 948,8 3 159,4 423,5 847,0 2309 90 59 2309 90 70 NoLI 33/24 Official Journal of the European Communities 18.5.92 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 544,35 680,44 762,09 816,52 28,35 56,71 85,06 106,32 119,08 127,59 300,81 601,62 902,44 1 128,05 1 263,41 1 353,66 1 270,5 1 588,1 1 778,7 1 905,8 66,2 132.4 198.5 248,2 277,9 297,8 702,1 1 404,2 2 106,3 2 632,9 2 948,8 3 159,4  °/o milk fat/ 100 kg product  a b 27,802 30,498 64,9 71,2  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product C 16,134 30,0  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  A 18,318 35,1 °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product e 1,467 2,7 % sucrose/ 100 kg product f 11,95,128 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 18 . 5 . 92 Official Journal of the European Communities No L 133/25 PART 6 SECTOR WINE Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrF1 £ £ IrlDM Pta Esc 2204 21 25 2204 21 29 2204 21 35 2204 21 39 22-5 22-5 22-5 22-5 22-5 22-6 22-6 22-6 22-6 22-6 22-8 22-8 22-8 22-8 22-9 22-9 22-9 22-9 22-3 22-11 22-11 22-11 22-11 22-11 22-11 22-11 22-12 22-12 22-12 22-12 22-12 22-14 22-14 22-14 22-14 7431 7432 7434 7587 7588 7438 7439 7441 7589 7590 7449 7451 7591 7592 7455 7457 7593 7594 7426 7478 7479 7480 7481 7483 7595 7596 7487 7488 7490 7597 7598 7498 7499 7518 7599 O O 0) O C) o o ( l) 0) C) o o o (') o o O o C) o O O O C) C) C) (2) C) o o C) o o o C) 127,33 127,33 5,49 127,33 5,49 89,21 89,21 5,49 89,21 5,49 127,33 5,49 127,33 5,49 89,21 5,49 89,21 5,49 5,49 127,33 127,33 127,33 127,33 5,49 127,33 5,49 89,21 89,21 5,49 89,21 5,49 127,33 127,33 5,49 127,33 769,2 769,2 33,2 769,2 33,2 538,9 538,9 33,2 538,9 33,2 769,2 33,2 769,2 33,2 538,9 33,2 538,9 33,2 33,2 769,2 769,2 769,2 769,2 33,2 769,2 33,2 538,9 538,9 33,2 538,9 33,2 769,2 769,2 33,2 769,2 2204 29 10 2204 29 25 2204 29 29 2204 29 35 No L 133/26 Official Journal of the European Communities 18 . 5 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2204 29 35 22-14 7614 e&gt; 5,49 33,2 2204 29 39 22-15 7524 o 89,21 538,9 l 22-15 7526 C) 5,49 33,2 22-15 7618 O 89,21 538,9 I 22-15 7619 5,49 33,2 (') Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O hi . 18 . 5 . 92 Official Journal of the European Communities No L 133/27 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative IrelandGermany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece CN code DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  990,9 990,9 990,9 990,9 990,9 990,9 990,9 990,9 1 189,6 1 189,6 1 189,6 1 189,6 1 189,6 1 189,6 Table Additionalcode Notes 17-5 7334 o 17-5 7335 17-5 7334 o 17-5 7335 17-5 7334 o 17-5 7335 17-5 7334 o 17-5 7335 17-6 7337 o 17-7 7340 17-7 7340 \ 17-8 7341 17-8 7341 17-8 7341 17-10 7345 o 17-10 7346 o 17-10 7347 o 17-8 7341 17-11 7349 o 17-11 7350 o 17-11 7351 o 17-12 7353 o 17-10 7345 o 17-10 7346 o 17-10 7347 C) 21-5 7419 \ 21-6 7423 o 21-6 7424 o 21-6 7425 o 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59  100 kg of dry matter   % sucrose content and 100 kg net   100 kg of dry matter   °/o sucrose content and 100 kg net  14,19 14,19 14,19 14,19 14,19 14,19 14,19 14,19 12,80 512,80 512,80 509,68 509,68 509,68 5,128 5,128 5,128 509,68 5,128 5,128 5,128 5,128 5,128 5,128 5,128 509,68 5,128 5,128 5,128 11,896 11,896 11,896 1 189,6 11,896 11,896 11,896 11,896 11,896 11,896 11,896  100 kg of dry matter   % sucrose content and 100 kg net  1 189,6 11,896 11,896 11,896 No L 133/28 Official Journal of the European Communities 18 . 5.92 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968, p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation {EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4. 3 . 1970, p. 1 ) in tne case of exports . 18 : 5 . 92 Official Journal of the European Communities No L 133/29 PART 8 PRODUCTS TOWHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland CN code Table Additionalcode Notes DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  1 648,58 1 725,09 2 255,34 3 159,5 3 516,7 4 974,9 1 648,58 1 725,09 2 255,34 789,3 3 159,5 3 516,7 4 974,9 789,3 804,7 804,7 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 797,5 797,5 * * * # * * 1704 90 99 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 180620 95 1806 31 00 1806 32 10 1806 32 90 * * * * * * * * # 7832 1 238,6 1806 90 11 * No L 133/30 Official Journal of the European Communities 18 . 5 - 92 Positive Negative Germany Spam Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  * * * ¢ 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 7632 * * ¢ * * * 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 1 1 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 * ¢ Jfr * * * # * 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 7633 7634 926,8 * ¢ * * * » * ¢ * 6585 7585 6586 7586 848,9 1 022,9 1 180,2 1 444,9696,08 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 18 . 5 . 92 Official Journal of the European Communities No L 133/31 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 995,7 963,6 1 370,4 963.6 1 370,4 . 995.7 828,3 1 128,1 764.4 978.5 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 926,8 660,01 924,1 1 138,2 1 438,0 831,7 1 056,5 1 270,6 1 570,4 981,9 1 206,7 1 420,8 887,3 723,80 667,07 No L 133/32 Official Journal of the European Communities 18 . 5.92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg 7036 7037 7040 7041 7042 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 653,06 692,41 803,17 900,09 992,40 1 121,62 756,20 866,96 963,88 1 056,19 1 185,41 828,69 939,45 1 036,37 1 128,68 906,99 1 017,75 1 114,67 1 236,44 1 347,20 1 444,12 1 536,43 1 665,65 1 300,23 1 410,99 1 507,91 1 600,22 1 729,44 1 372,72 1 483,48 1 580,40 1 672,71 1 451,02 1 561,78 1 658,70 2 406,93 2 517,69 2 614,61 2 706,92 2 836,14 2 470,72 2 581,48 2 678,40 2 770,71 1 144,3 1 369,1 1 327,0 1 584,0 1 808,8 2 022,9 2 322,7 1 459,4 1 716,4 1 941,2 2 155,3 2 455,1 1 609,6 1 866,6 2 091,4 2 305,5 1 772,0 2 029,0 2 253,8 2 369,6 2 626,6 2 851,4 3 065,5 3 365,3 2 502,0 2 759,0 2 983,8 3 197,9 3 497,7 2 652,2 2 909,2 3 134,0 3 348,1 2 814,6 3 071,6 3 296,4 4 612,8 4 869,8 5 094,6 5 308,7 5 608,5 4 745,2 5 002,2 5 227,0 5 441,1 IS. 5 . 92 Official Journal of the European Communities No L 133/33 * Positive Negative CN code Table Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc £F1 100 kg 2 543,21 2 653,97 2 750,89 2 621,51 2 732,27 4 895,4 5 152,4 5 377,2 5 057,8 5 314,8 856,8 1 156,6 775.1 989.2 1 289,0 Additional code Notes 7090 \ 7091 7092 7095 7096 7100 (') 7101 (') 7102 0) 7103 o 7104 o 7105 (l) 7106 o 7107 C) 7108 o 7109 o 7110 C) 7111 C) 7112 (l) 7113 o 7115 e&gt; 7116 C) 7117 o 7120 0 7121 o 7122 O 7123 o 7124 o 7125 o 7126 0 7127 C) 7128 C) 7129 o 7130 o 7131 C) 7132 o . 7133 C) 7135 n 7136 C) 7137 C) 7140 C) 7141 C) 7142 o 7143 C) 7144 C) 7145 C) 728,96 663,53 792,75 925,3 1 139,4 862,9 1 087,7 860,2 1 085,0 1 299,1 1 598,9 992,6 1 217,4 1 431,5 1 731,3 885,8 1 142,8 1 367,6 1 581,7 t 048,2 1 305,2 1 530,0 1 487,9 1 744,9 1 969,7 2 183,8 2 483,6 1 620,3 643,71 736,02 722,01 761,36 872,12 969,04 1 061,35 1 190,57 825,15 No L 133/34 Official Journal of the European Communities 18 . 5 . 92 Negative United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg £ FF Dr £ IrlBfrs/Lfrs Dkr Lit 100 kg CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc I 7146 (') 935,91  7147 o 1 032,83  7148 0 1 125,14  7149 0) 1 254,36  7150 C) 897,64  7151 C) 1 008,40  7152 (') 1 105,32  7153 0 1 197,63  7155 0 975,94  7156 C) 1 086,70  7157 C) 1 183,62  7160 O 1 305,39  7161 o 1 416,15  7162 (') 1 513,07  7163 (') 1 605,38  7164 C) 1 734,60  7165 o 1 369,18  7166 (') 1 479,94  7167 C) 1 576,86  7168 C) 1 669,17  7169 (') 1 798,39  7170 C) 1 441,67  7171 C) 1 552,43  7172 C) 1 649,35  7173 (') 1 741,66  7175 C) 1 519,97  7176 C) 1 630,73  7177 (') 1 727,65  7180 C) 2 475,88  l 7181 C) 2 586,64  l 7182 C) 2 683,56  l 7183 (') 2 775,87  l 7185 C) 2 539,67  l 7186 C) 2 650,43  l 7187 (') 2 747,35  7188 C) 2 839,66  l 7190 C) 2 612,16  l 7191 o 2 722,92  l 7192 o 2 819,84  l 7195 (') 2 690,46  l 7196 C) 2 801,22  l 7200 C)   l 7201 C) 653,61  l 7202 C) 750,53  \ 7203 &lt; ¢) 842,84 1 877,3 2 102,1 2 316,2 2 616,0 1 770,5 2 027,5 2 252,3 2 466,4 1 932,9 2 189,9 2 414,7 2 530,5 2 787,5 3 012,3 3 226,4 3 526,2 2 662,9 2 919,9 3 144,7 3 358,8 3 658,6 2 813,1 3 070,1 3 294,9 3 509,0 2 975,5 3 232,5 3 457,3 4 773,7 5 030,7 5 255,5 5 469,6 4 906,1 5 163,1 5 387,9 5 602,0 5 056,3 5 313,3 5 538,1 5 218,7 5 475,7 1 082,4 1 339,4 1 564,2 1 778,3 18 . 5 . 92 Official Journal of the European Communities No L 133/35 Negative Denmark Italy France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  CN code Table Additionalcode Note's Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 7204 o 972,06  7205 o   7206 o 717,40  7207 O 814,32  7208 o 906,63  7209 C) 1 035,85  7210 0 679,13  7211 C) 789,89  7212 C) 886,81  7213 (') 979,12  7215 C) 757,43  7216 C) 868,19  7217 o 965,11  7220 O 835,72  7221 C) 946,48  7260 o 1 308,40  7261 o 1 419,16  7262 o 1 516,08  7263 O 1 608,39  7264 C) 1 737,61  7265 C) 1 372,19  7266 o 1 482,95  7267 C) 1 579,87  7268 C) 1 672,18  7269 (l) 1 801,40  7270 o 1 444,68  7271 o 1 555,44  7272 o 1 652,36  7273 C) 1 744,67  7275 C) 1 522,98  7276 o 1 633,74  7300 o 716,89  7301 0) 827,65  7302 o 924,57  7303 C) 1 016,88  7304 C) 1 146,10  7305 C) 780,68  7306 o 891,44  7307 C) 988,36  7308 C) 1 080,67  7309 C) 1 209,89  7310 n 853,17  7311 n 963,93  7312 o 1 060,85  7313 o 1 153,16 2 078,1 1 214,8 1 471,8 1 696,6 1 910,7 2 210,5 1 365,0 1 622,0 1 846,8 2 060,9 1 527,4 1 784,4 2 009,2 1 689,8 1 946,8 2565,1 2 822,1 3 046,9 3 261,0 3 560,8 2 697,5 2 954,5 3 179,3 3 393,4 3 693,2 2 847,7 3 104,7 3 329,5 3 543,6 3 010,1 3 267,1 1 441,2 1 698,2 1 923,0 2 137,1 2 436,9 1 573,6 . 1 830,6 2 055,4 2 269,5 2 569,3 1 723,8 1 980,8 2 205,6 2 419,7 No L 133/36 Official Journal of the European Communities 18 . 5 . 92 Positive Negative Germany Spain Portugal Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  7315 7316 7317 7320 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 O (l) C) C) O 0) C) o o C) (l) o C) C) C) C) O C) C) C) C) (') C) o C) (') o o (l) C) 0) C) (') C) o (') C) C) (l) C) o C) o 931,47 1 886,2 1 042,23 2 143,2 1 139,15 2 368,0 1 009,76 2 048,6 1 120,52 2 305,6 1 400,33 2 779,7 1 511,09 3 036,7 1 608,01 3 261,5 1 700,32 3 475,6 1 829,54 3 775,4 1 464,12 2 912,1 1 574,88 3 169,1 1 671,80 3 393,9 1 764,11 3 608,0 1 893,33 3 907,8 1 536,61 3 062,3 1 647,37 3 319,3 1 744,29 3 544,1 1 836,60 3 758,2 1 614,91 3 224,7 1 725,67 3 481,7 1 693,20 3 387,1 890,16 1 796,6 1 000,92 2 053,6 1 097,84 2 278,4 1 190,15 2 492,5 1 319,37 2 792,3 953,95 1 929,0 1 064,71 2 186,0 1 161,63 2 410,8 1 253,94 2 624,9 1 383,16 2 924,7 1 026,44 2 079,2 1 137,20 2 336,2 1 234,12 2 561,0 1 326,43 2 775,1 1 104,74 2 241,6 1 215,50 2 498,6 1 312,42 2 723,4 1 183,03 2 404,0 1 293,79 2 661,0 1 475,79 2 962,6 1 586,55 3 219,6 1 683,47 3 444,4 1 775,78 3 658,5 18 . 5 . 92 Official Journal of the European Communities No L 133/37 Positive Negative Germany Spain Portugal Ire andCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl 100 kg  7464 7465 7466 7467 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 1 905,00 3 958,3 1 539,58 3 095,0 1 650,34 3 352,0 1 747,26 3 576,8 1 839,57 3 790,9 1 612,07 3 245,2 1 722,83 3 502,2 1 819,75 3 727,0 1 690,37 3 407,6 1 801,13 3 664,6 1 012,02 2 076,6 1 122,78 2 333,6 1 219,70 2 558,4 1312,01 2 772,5 1 441,23 3 072,3 1 075,81 2 209,0 1 186,57 2 466,0 1 283,49 2 690,8 1 375,80 2 904,9 1 505,02 3 204,7 1 148,30 2 359,2 1 259,06 2 616,2 1 355,98 2 841,0 1 448,29 3 055,1 1 226,60 2 521,6 1 337,36 2 778,6 1 434,28 3 003,4 1 304,89 2 684,0 1 415,65 2 941,0 1 531,27 3 126,5 1 707,97 3 509,9 1 738,95 3 608,3 1 831,26 3 822,4 1960,48 4 122,2 1 595,06 3 258,9 1 705,82 3 515,9 1 802,74 3 740,7 1 895,05 3 954,8 1 667,55 3 409,1 1 778,31 3 666,1 1 875,23 3 890,9 1 745,85 3 571,5 1 856,61 3 828,5 1 490,83 3 135,4 1 601,59 3 392,4 O C) C) 0 O e&gt; C) o C) C) o C) o C) o C) e&gt; n o n n n o o o o C) o e&gt; o o o o o O C) (') C) C) (l) C) C) (') C) n No L 133/38 Official Journal of the European Communities 18 . 5 . 92 Negative Denmark Italy France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc \ 7602 o 1 698,51  7603 C) 1 790,82  7604 C) 1 920,04  7605 C&gt; 1 554,62  7606 0) 1 665,38  7607 C) 1 762,30  7608 C) 1 854,61  \ 7609 o 1 983,83  7610 C) 1 627,11  7611 o 1 737,87  7612 (') 1 834,79  7613 C) 1 927,10  7615 C) 1 705,41  7616 (') 1 816,17  7620 o 1 783,70  ¢ 7700 C) 1 660,75  7701 C) 1 771,51  7702 o 1 868,43  7703 C) 1 960,74  7705 C) 1 724,54  7706 (') 1 835,30  7707 (') 1 932,22  7708 (') 2 024,53  7710 (') 1 797,03  7711 o 1 907,79  77 12 (') 2 004,71  7715 C) 1 875,33  7716 o 1 986,09  7720 (') 1 448,01  7721 o 1 558,77  7722 C) 1 655,69  l 7723 C1) 1 748,00  l 7725 (') 1 511,80  l 7726 0) 1 622,56  l 7727 o 1 719,48  l 7728 o 1 811,79  l 7730 C) 1 584,29  l 7731 o 1 695,05  l 7732 o 1 791,97  l 7735 (*) 1 662,59  l 7736 o 1 773,35  l 7740 C) 1 861,73  l 7741 O 1 972,49  l 7742 0 2069,41  I 7745 0) 1 925,52 3 617,2 3 831,3 4 131,1 3 267,8 3 524,8 3 749,6 3 963,7 4 263,5 3 418,0 3 675,0 3 899,8 4 113,9 3 580,4 3 837,4 3 742,8 3 614,6 3 871,6 4 096,4 4 310,5 3 747,0 4 004,0 4 228,8 4 442,9 3 897,2 4 154,2 4 379,0 4 059,6 4 316,6 3 379,7 3 636,7 3 861,5 4 075,6 3 512,1 3 769,1 3 993,9 4 208,0 3 662,3 3 919,3 4 144,1 3 824,7 4 081,7 4 345,3 4 602,3 4 827,1 4 477,7 18 . 5 . 92 Official Journal of the European Communities No L 133/39 Negative Denmark Italy ­ France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 7746 o 2 036,28  7747 (') 2 133,20  7750 O 1 998,01  \ 7751 0 2 108,77  7758   7759   7760 (') 2 275,44  7761 o 2 386,20  7762 0 2 483,12  7765 C) 2 339,23  7766 o 2 449,99  7768   7769 634,43  7770 0 2 411,72  7771 o 2 522,48  7778 985,28  7779 1 096,04  7780 0) 2 689,16  7781 0 2 799,92  7785 (') 2 752,95  7786 o 2 863,71  7788 1 529,31  7789 1 640,07  7798 o   7799 o   7800 3 429,05  7801 3 539,81  7802 3 636,73  7805 3 492,84  7806 3 603,60  7807 3 700,52 '  7808 o   7809 o 703,38  7810 3 565,33  7811 3 676,09  7818 C) 1 054,23  7819 O 1 164,99  7820 C) 3 498,00  7821 C) 3 608,76  7822 0) 3 705,68  7825 o 3 561,79  7826 o 3 672,55  7827 o 3 769,47  7828 o 1 598,26  7829 C) 1 709,02 4 734,7 4 959,5 4 627,9 4 884,9 864,4 5 310,9 5 567,9 5 792,7 5 443,3 5 700,3 1 049,7 1 306,7 5 593,5 5 850,5 1 934,4 2 191,4 6 276,5 6 533,5 6 408,9 6 665,9 2 977,0 3 234,0 768,3 1 025,3 6 571,7 6 828,7 7 053,5 6 704,1 6 961,1 7 185,9 1 210,6 1 467,6 6 854,3 7 111,3 2 095,3 2 352,3 6 732,6 6 989,6 7 214,4 6 865,0 7 122,0 7 346,8 3 137,9 3 394,9 No L 133/40 Official Journal of the European Communities 18 . 5 . .92 Positive Negative Ireland CN code Tabic Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Fl Pta Esc £ £ Irl 100 kg  7 015,2 7 272,2 3 172,5 3 634,28 3 745,04 1 601,27 803,7 1 017,8 1 317,6 630,91 7830 7831 7838 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 O O O O C) O O O (l) n o C) C) C) o (') n o o o o o o O o C) C) C) C) C) C) C) C) C) C) C) C) C) (') o (l) C) ( ¢) C) 659,05 936,1 1 150,2 1 450,0 861,5 1 086,3 1 300,4 766,9 1 023,9 1 248,7 929,3 1 186,3 793,5 1 018,3 1 232,4 1 532,2 925,9 1 150,7 1 364,8 1 664,6 819,1 1 076,1 1 300,9 1 515,0 981,5 1 238,5 1 463,3 1 143,9 1 400,9 1 008,0 1 232,8 1 446,9 722,84 666,11 652,10 633,47 18 . 5 . 92 Official Journal of the European Communities No L 133/41 Positive Negative Ireland CN code Tab e Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta " Esc £ £ Irl  100 kg  750,99 685,56 814,78 665,74 758,05 647,12 744,04 725,41 7904 7905 7906 7907 7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /i /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 (V /1 /1 /1 /1 /i /i /1 /1 /1 /1 1 746,7 883,4 1 140,4 1 365,2 1 579,3 1 879,1 1 033,6 1 290,6 1 515,4 1 729,5 1 196,0 1 453,0 1 677,8 1 358,4 1 615,4 1 072,9 1 329,9 1 554,7 1 768,8 2 068,6 1 205,3 1 462,3 1 687,1 1 901,2 2 201,0 1 355,5 1 612,5 1 837,3 2 051,4 1 517,9 1 774,9 1 999,7 1 680,3 1 937,3 1 555,7 1 812,7 2 037,5 2 251,6 2 551,4 1 688,1 1 945,1 2 169,9 2 384,0 2 683,8 1 838,3 667,37 759.68 888,90 634,24 731,16 823,47 952.69 706,73 803,65 895,96 674,27 785,03 881,95 752,56 863.32 666,54 777,30 874,22 966,53 1 095,75 730.33 841,09 938,01 1 030,32 1 159,54 802,82 No L 133/42 Official Journal of the European Communities 18 . 5 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  7971 7972 7973 7975 7976 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 O C) O O C) O o o o C) (') C) o 0 C) C) C) C) C) C) C) C) 913,58 1 010,50 1 102,81 881,12 991,88 1 088,80 959,41 1 070,17 1 034,29 1 145,05 1 241,97 1 334,28 1 463,50 1 098,08 1 208,84 1 305,76 1 398,07 1 170,57 1 281,33 1 378,25 1 248,87 1 359,63 2 095,3 2 320,1 2 534,2 2 000,7 2 257,7 2 482,5 2 163,1 2 420,1 2 414,0 2 671,0 2 895,8 3 109,9 3 409,7 2 546,4 2 803,4 3 028,2 3 242,3 2 696,6 2 953,6 3 178,4 2 859,0 3 116,0 Amounts to be deducted 51xx 35,31 82,4  52xx 74,65 174,3  53xx 119,44 278,8  54xx 165,09 385,4  55xx 235,43 549,6  56xx 341,37 797,0  570x 529,71 1 236,7  571x I 529,71 1 236,7  572x 741,60 1 731,3 573x 741,60 1 731,3  574x 953,49 2 226,0  5750 953,49 2 226,0  5751 953,49 2 226,0  5760 1 165,37 2 720,7  5761 1 165,37 2 720,7 5762 1 165,37 2 720,7 5765 1 165,37 2 720,7 5766 1 165,37 2 720,7  5770 \ 1 165,37 2 720,7  I 5771 \ 1 165,37 2 720,7 18 . 5 . 92 Official Journal of the European Communities No L 133/43 Positive Negative Denmark Italy France Greece Ireland CN code Tabic Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  5780 5781 5785 5786 579x 5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 1 377,26 1 377,26 1 377,26 1 377,26 35,31 35,31 35,31 35,31 35,31 35,31 35,31 35,31 74,65 74,65 74,65 119,44 119,44 165,09 165,09 235,43 235,43 341,37 341,37 529,71 529,71 3 215,3 3 215,3 3 215,3 3 215,3 82,4 82,4 82,4 82,4 82,4 82,4 82,4 82,4 174,3 174,3 174.3 278,8 278,8 385.4 385,4 549,6 549,6 797,0 797,0 1 236,7 1 236,7 Amounts to-be deducted 61xx 30,66 71,6  62xx 64,80 151,3  63xx I 103,68 242,0  I 64xx I 143,31 334,6  65xx 204,37 477,1  66xx 296,33 691,8  670x 459,83 1 073,5  671x 459,83 1 073,5  672x 643,76 1 502,9  673x I 643,76 1 502,9  674x 827,69 1 932,3  6750 827,69 1 932,3  6751 827,69 1 932,3  6760 1 011,62 2 361,7  6761 I 1 011,62 2 361,7  6762 1 011,62 2 361,7  6765 1011,62 2 361,7 No L 133/44 Official Journal of the European Communities 18 . 5 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  6766 6770 6771 6780 6781 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 1 011,62 1 011,62 1 011,62 1 195,55 1 195,55 1 195,55 1 195,55 30,66 30,66 30,66 30,66 30,66 30,66 30,66 30,66 64,80 64,80 64,80 103,68 103,68 143,31 143,31 204,37 204,37 296,33 296,33 459,83 459,83 2 361,7 2 361,7 2 361,7 2 791,1 2 791,1 2 791,1 2 791,1 71,6 71,6 71,6 71,6 71,6 71,6 71,6 71,6 151,3 151,3 151,3 242,0 242.0 334,6 334,6 477.1 477,1 691,8 691,8 1 073,5 1 073,5 18 . 5 . 92 Official Journal of the European Communities No L 133/45 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153, 17 . 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code :. Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or casemates, added to the product. No L 133/46 Official Journal of the European Communities 18 . 5 . 92 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal -l -l -I -l -l -l -l 1,085  0,972 0,956  Milk and milk products -l -I -I -I -I 1,085  0,972 0,956  Pigmeat       1,013     Sugar -l -I -l -I -I --I -I 1,085  0,976 0,956  Cereals --I -I -l I -I -I -I 1,085  0,976 0,956  Eggs and poultry and albumins -l -I -l -I -I -I -I 1,050   0,990  Wine  l   1,050  0,990  Processed products (Regulation (EEC) No 3033/80): I I \  to be applied to charges        1,085  0,972 0,956  to be applied to refunds :  cereals        1,085  0,976 0,956  milk --I -I -l -I -I -I -I 1,085  0,972 0,956  sugar -l -I -I -I -I -I -I 1,085  0,976 0,956  Jams and marmalades I (Regulation (EEC) No 426/86)             Olive oil sector l l l \ l \ \ ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 18 May 1992 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Greece Beef and veal Milk and milk products Eggs and poultrymeat 0,722048 0,722048 0,630737 The beginning of the 1992/93 marketing year for the sectors concerned